DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 31 October 2022. 
Claims 1, 3, 4, 6, 8-10, 12, 34, 45, and 51-53 were amended. Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note Regarding Claim Interpretation 
	Examiner notes that applicant’s representatives did not dispute where the 5 May 2022 Office Action states “Applicant’s representatives described the ‘pseudo-random’ selection process as just randomly selecting from within a subset of the data” or where the examiner’s interview summary of the 27 April 2022 interview which states “Applicant’s representatives explained, on the record, that this meant that within the subset of market data, control households are just randomly selected” (emphasis added).  
	Examiner notes that the affidavit filed 31 October 2022 states that “Pseudo-random refers to an outcome that appears to be statistically random but resulted from a deterministic and repeatable process.” 
	Examiner notes that the statement of the affidavit is not consistent with Applicant’s 27 April 2022 interview comments, but that the affidavit is consistent with the examiner’s pre-interview understanding of the term, as indicated in the 21 September 2021 Office Action which stated “One of ordinary skill in the art understands the adverb ‘pseudo-randomly’ to indicate that the modified action is effectively but not actually random, or, as satisfying some statistical test for randomness while still being generated by a deterministic computational process.” 
	Based on the affidavit, Applicant’s representative’s statements during the 27 April 2022 interview will no longer be credited, and the Examiner’s prior interpretation of the term will be used. 

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 37, 39, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claims 34, 36, 37, 39, 41, and 42 recite “means for generating first attribute bucket” and “means for adjusting data” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In each case, the specification notes that “[t]he means for [function] is hardware.” The specification does not further elaborate on the means for these functions. The most favorable interpretation of the claimed “hardware” is that it references a computer implemented function. However, per MPEP 2181: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). The specification does not provide algorithms for the identified functions. As such, the original disclosure fails to disclose the corresponding structure for performing the entire claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12, which is representative of claims 1, 34, and 45, recites in part, generate a first attribute bucket, the first attribute bucket including a first subset of market data, the market data including test households and control households;  determine a first bucket reach percentage of the first subset of the market data; in response to the first bucket reach percentage being less than the target reach percentage, determine a number of control households to remove from the first subset of the market data based on a size of the first subset of the market data and a difference between the first bucket reach percentage and the target reach percentage;  pseudo-randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed; remove the selected control households from the first subset of the market data to generate a first adjusted subset of the market data, the first bucket reach percentage of the first adjusted subset of the market data matching the target reach percentage based on the removal of the selected control household; and aggregate the first adjusted subset of the market data with a second adjusted subject of the market data to form aggregated adjusted subsets for market analysis, the second adjusted subset associated with the second attribute bucket, the second attribute bucket including a second subset of the market data, a second bucket reach percentage of the second adjusted subset of the market data matching the target reach percentage. These limitations clearly set forth a concept of analyzing and adjusting marketing data. This concept clearly is a marketing or advertising activity, and therefore the claims set forth a concept which falls within the methods of organizing human activity as explained in the 2019 PEG. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 1 recites the additional element of an apparatus comprising interface circuitry, instructions, and processor circuitry. Claim 12 recites the additional element of a non-transitory computer readable medium. Claim 34 recite the additional element of several means for limitations. Claim 45 recites the additional element of an apparatus comprising memory and processor circuitry. These additional elements may all be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea into a practical application does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Therefore the additional elements fail to integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which are interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-4, 6, 8-10, 14, 15, 17, 19, 20, 36, 37, 39, 41, 42, and 46-53 further narrow the abstract idea, but do not set forth any other additional elements. The claims continue to recite an abstract idea, albeit narrowed. The previously identified additional elements fail to integrate the narrowed abstract idea into a practical application. Therefore the claims continue to be directed to an abstract idea. The previously identified additional elements fail to amount to significantly more than the narrowed abstract idea. As such, the additional elements of the dependent claims do not amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8-10, 12, 17, 19, 20, 34, 39, 41, 42, 45, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2018/0249214 A1) in view of Gong (US 10417650 B1) and Wikipedia (“Random Number Generation”).

Regarding Claim 1, 12, 34, and 45: Sullivan discloses an apparatus to adjust reach, the apparatus comprising:
interface circuitry to obtain market data and a target reach percentage, the market data including test households and control households  (The example seed panel generator 122 of FIG. 1 gathers (A) the audience assigned return path data from the example return path data audience storage 118, (B) the example meter data 102 from the example panelist data storage 120, (C) and station data from the example station data storage 124 to generate a seed panel. See at least [0025]. Also: The example interface(s) 300 of FIG. 3 receive the seed panel from the example seed panel storage 126 and receive targets. The targets are target audience numbers (e.g., total count or percentage), household numbers, and/or reach numbers to be satisfied by the synthetic respondent level data. For example, a ratings target may include a percentage of a demographic group that viewed a program, channel, etc. within a quarter hour, day-part, day, etc. See at least [0038]).
attribute controller instructions to cause generation of a first attribute bucket, the first attribute bucket including a first subset of the market data; reach determiner instructions to cause determination of a first bucket reach percentage of the first subset of the market data; and data controller instructions to: in response to the first bucket reach percentage being less than the target reach percentage, cause determination of a number of control households to remove from the first subset of the market data based on a size of the first subset of the market data and a difference between the first bucket reach percentage and the target reach percentage; cause selection of a corresponding number of the control households to be removed from the first subsets of the market data based on the determined number of control households to be removed; cause removal of the selected control households from the first subset of the market data to generate a first adjusted subset of the market data, the first bucket reach percentage of the first adjusted subset of the market data matching the target reach percentage based on the removal of the selected households (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]).
cause aggregation of the first adjusted subset of the market data with a second adjusted subset of the market data to form aggregated adjusted subsets for market analysis, the second adjusted subset associated with a second attribute bucket, the second attribute bucket including a second subset of the market data, a second bucket reach percentage of the second adjusted subset of the market data matching the target reach percentage (The example file generator 312 of FIG. 3 generates the example output file 130 based on the adjusted seed panel corresponding to the target rating(s) and/or reach(es). As described above, the example file generator 312 generates the example output file 130 to include synthetic respondent level data, synthetic respondent level attributes, quarter hour ratings calculated from the synthetic respondent level data, daypart ratings calculated from the synthetic respondent level data, daypart reach calculated from the synthetic respondent level data, etc. The example file generator 312 may output the example output file 130 to an additional device for further processing and/or to generate a report. See at least [0046]. Examiner’s note: One of ordinary skill in the art would understand the metrics such as daypart reach to include metrics based on multiple subgroups, the different subgroups matching the target reach percentage either naturally or artificially as disclosed by Sullivan. As such, Sullivan teaches the identified limitation); and
processor circuitry to execute the attribute controller instructions, the reach determiner instructions, and the data controller instructions (See at least [0048]). 

Sullivan does not appear to disclose causing pseudo-random selection of a corresponding number of control household to be removed. 
Gong teaches randomly selecting a data point and removing the selected data point (When a group is determined to include more than 50,000 data structures, a down-sampling (e.g., random down-sampling or down-sampling based on predefined parameters) designed to maintain customer demographic distribution within a predetermined threshold and preserve integrity of results may be executed. See at least Column 5, Lines 52-65. Also: Data pre-processing module 216 is shown to include group selection logic 218 and down-sampling logic 220 according to an illustrative implementation. See at least Column 12, Lines 61-63). 
Additionally, Wikipedia illustrates how one of ordinary skill in the art would understand a process described as random but performed by a computer’s logic as really a pseudo-random process (There are two principal methods used to generate random numbers.  … The second method uses computational algorithms that can produce long sequences of apparently random results, which are in fact completely determined by a shorter initial value, known as a seed value or key. As a result, the entire seemingly random sequence can be reproduced if the seed value is known. This type of random number generator is often called a pseudorandom number generator. … While a pseudorandom number generator based solely on deterministic logic can never be regarded as a "true" random number source in the purest sense of the word, in practice they are generally sufficient even for demanding security-critical applications. Indeed, carefully designed and implemented pseudo-random number generators can be certified for security-critical cryptographic purposes, as is the case with the yarrow algorithm and fortuna. … Most computer generated random numbers use pseudorandom number generators (PRNGs) which are algorithms that can automatically create long runs of numbers with good random properties but eventually the sequence repeats (or the memory usage grows without bound).)
Sullivan provides a system which achieves demographic ratings targets for synthetic data by removing panelists, which differs from the claimed invention by the substitution of Sullivan’s techniques for selecting panelists to remove with a pseudo-random selection. However, Gong demonstrates that the prior art already knew of random selection of data points to down-sample demographic data. Further, Wikipedia shows that one of ordinary skill in the art would understand Gong’s “logic” implemented random downsampling as a pseudo-random downsampling. One of ordinary skill in the art could have trivially substituted Gong’s downsampling technique into the system of Sullivan as the method for downsampling Sullivan’s data. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would reduce the panel data in an approximately unbiased manner. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong and Wikipedia. One of ordinary skill in the art could have trivially substituted Gong’s random selection into the system of Sullivan. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would more quickly produce an adjusted seed panel. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong. 

Regarding Claim 2: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the test households have been exposed to media and the control households have not been exposed to the media (Return path data provides valuable media exposure data, including media exposure data in locations where no panel data is available. See at least [0014]). 

Regarding Claim 6, 17, 39, and 48: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the attribute controller instructions are to cause generation of the second attribute bucket including the second subset of the market data based on a household attribute different than a household attribute associated with the first subset of the marketing data (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]). 

Regarding Claim 8, 19, 41, and 49: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the reach determiner instructions are to cause determination of a second bucket reach percentage of the second subset of the market data (For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. Also: if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]). 

Regarding Claim 9, 20, 42, and 50: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the target reach percentage is a first target reach percentage, and further including reach comparator instructions to cause comparison of the second bucket reach percentage to a second target reach percentage, the second target reach percentage different than the first target reach percentage, the processor circuitry to execute the reach comparator instructions (For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. Also: if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]).

Regarding Claim 10: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the data controller instructions, in response to the second bucket reach percentage being greater than the second target reach percentage, refrain from causing removal a control household from the second subset of the market data ( At block 802, the example rating/reach comparer 304 determines if the rating difference (e.g., the difference between the target rating and the current rating) and/or the household rating (e.g., the difference between the target household rating and the current household rating) satisfies a threshold (e.g., a viewing threshold). In some examples, the ratings/reach comparer 304 analyzes the rating difference and the household rating difference. In some examples, the ratings/reach comparer 304 analyzes one of the rating difference or the household rating difference. If the example ratings/reach comparer 304 determines that the rating difference and/or the household rating difference satisfies the threshold (block 802: YES), the process ends. See at least [0069]). 

Regarding Claim 51 Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses the attribute controller instructions are to cause generation of the second attribute bucket including the second subset of the market data; the reach determiner instructions are to cause determination of a second bucket reach percentage of the second subset of the market data; and the data controller instructions are to: in response to the second bucket reach percentage being less than the target reach percentage, 
cause determination of a second number of control households to remove from the second subset of the market data based on a size of the second subset of the market data and a difference between the second bucket reach percentage and the target reach percentage; cause selection of a corresponding number of control households to remove from the second subset of the market data based on the determined second number of control households to be removed; and cause removal of the selected control households from the second subset of the market data to generate the second adjusted subset of the market data (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]). As previously noted in combination with Sullivan, Gong and Wikipedia teach pseudo-random selection for removal. The motivation to combine Sullivan, Gong, and Wikipedia is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 52: Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the control households in the aggregated adjusted subsets have proportionate attributes within a threshold of a proportionality of attributes of the test households (At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]).

Regarding Claim 53 Sullivan in view of Gong and Wikipedia teaches the above limitations. Additionally, Sullivan discloses wherein the attribute generator instructions are to cause generation of the first attribute bucket based on mutually exclusive, collectively exhaustive attributes of households within the first attribute bucket (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063].

Claims 3, 4, 14, 15, 36, 37, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2018/0249214 A1) in view of Gong (US 10417650 B1) and Wikipedia (“Random Number Generation”), and further in view of Sheppard et al. (US 2018/0249210 A1). 

Regarding Claim 3, 14, 36, and 46: Sullivan in view of Gong and Wikipedia teaches the above limitations. Sullivan does not appear to disclose wherein the reach determiner instructions are to cause determination of an observed reach percentage of the market data. 
However, Sheppard teaches determining an observed reach percentage of the market data (Examples disclosed herein determine the population union reach for a given union (e.g., the population union reaches) by determining initial estimates of the population union reaches (X.sub.[j]) and applying the initial estimates to Equations 1-3 resulting in some error. …. Once the initial pseudo universe estimates for the population audience is determined, examples disclosed herein apply the determined pseudo universe estimates for the population audience and the population union reach estimates to Equation 3 to identify an error of the population union reach estimates. See at least [0018]). 
Sullivan, Gong, and Wikipedia suggest techniques for adjusting reach associated with population subsets, upon which the claimed invention’s further identification of an overall population reach can be seen as an improvement. However, Sheppard demonstrates that the prior art already knew of techniques for determining an overall population reach. One of ordinary skill in the art could have easily applied the techniques of Sheppard with the system of Sullivan, Gong, and Wikipedia. One of ordinary skill in the art would have recognized that such an application of Sheppard would have predictably resulted in a system which could determine an overall reach in addition to adjusting target reach for demographic groups. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong, Wikipedia, and Sheppard. 

Regarding Claim 4, 15, 37, and 47: Sullivan in view of Gong, Wikipedia, and Sheppard teaches the above limitations. As previously noted, Sullivan discloses wherein the attribute controller instructions are to cause generation of the first attribute bucket. However, Sullivan does not appear to disclose that this occurs in response to the observed reach percentage being less than the target reach percentage. However, Sheppard teaches adjusting a population in response to the observed reach percentage being less than the target reach percentage (The error corresponds to an amount of deviation between a relationship (e.g., expression) of the right side of Equation 3 and a relationship of the left side of Equation 3 (e.g., the difference between the right side and the left side). For example, if the right side is equal to the left side (e.g., the difference is zero), the error of the corresponding population union reach is zero. When the error is above an error threshold, examples disclosed herein adjust the population union reach estimates to reduce the error. Examples disclosed herein continues this iterative process while adjusting the population union reach, until the population union reach converge to value(s) that satisfy the error threshold. See at least [0018]). 
Sullivan, Gong, Wikipedia, and Sheppard suggests a system which determines an overall reach, and which can adjust subsets of an overall population, upon which the claimed invention’s adjustment of subsets in response to insufficient overall reach can be seen as an improvement. However, Sheppard demonstrates that the prior art already knew of adjusting populations when an overall reach does not meet its target value. One of ordinary skill in the art could have easily applied the techniques of Sheppard of detecting an error in an overall reach to initiate the subset demographic adjustments of Sullivan. Further, one of ordinary skill in the art would have recognized that such an application of Sheppard would have predictably resulted in an improved system which would make demographic subset adjustments only when necessitated by an overall reach deficiency. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong, Wikipedia, and Sheppard.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-50: 
Examiner’s Response: The affidavit filed setting forth a meaning for “pseudo-random” that overrides applicant’s representatives interview remarks has resolve the identified issue. The rejection under 112(b) is withdrawn.  

Applicant’s Argument Regarding 112(b), in view of 112(f), Rejections of claims 34, 36, 37, 39, 41, and 42: 
It is well settled that blocks of a flow char provide sufficient structure for a means plus function. 
The specification includes additional examples as to how the means for generating an attribute bucket generates the MECE buckets. For instance, the specification discloses that “the attribute controller 208 access the household attribute parameters received by the data accessor 202. The example attribute controller 208 determines MECE buckets based on the household attribute parameters.” See specification, para [0025]. The specification also discloses that: “In some examples, the attribute controller 208 determines attribute importance. That is, the attribute controller 208 determines which attributes to analyze (e.g., which MECCE bucket to analyze and/or adjust). For example, a market analyst may only be interested in analyzing household income data. In such examples, the attribute controller determines to only adjust the buckets corresponding to a household income above and/or below a threshold.” I.d. at para [0026]. Thus, the comments in the office action that institute that the specification only states “generate MECE bucket” or “determine buckets having non-overlapping attributes” are in error. Rather, the term “means for generating an attribute bucket” is definite. 
Claim 34 recites “means for adjusting data.” The specification discloses that “[t]he example data controller 210 pseudo-randomly removes the determined number of control households from each MECE bucket. For example, the data controller selects and flags control households to remove in a pseudo-random manner.” Id. At para [02028]. The specification also discloses in connection with flowchart of Fig. 4 that: “The example data controller 210 selects and flags control households to remove (block 410). For example the data controller performs a pseudo-random selection process to identify and flag control households to remove. … Id. at para. [0047]. Thus the specification discloses specific examples in connection with the means for adjusting data, such as pseudo-randomly identifying and flagging control households to remove and removing the identified control households. 
Examiner’s Response: Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.
Examiner notes MPEP 2181 which states “Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Examiner notes that this indicates that a flow chart may be used, but does not state that any flow chart will necessarily be sufficient. The flow chart must still provide sufficient structure. Applicant’s argument that a flow chart per se provides sufficient structure does not appear to be supported by the referenced cases. 
The disclosure at [0026] does not provide any information regarding the algorithm that would be use to “generate a first attribute bucket.” It is also not clear whether or not applicant, in their understanding of the limitation as definite, would understand the disclosure at [0026] as necessarily part of the algorithm or not. Applicant has not identified sufficient structure for this means plus function limitation. As such, applicant’s argument is unpersuasive. 
Examiner notes that the function for the “means for adjusting data” is not merely “adjusting data” but rather the full limitation’s “adjusting data to: in response to the first bucket reach percentage being less than the target reach percentage, determine a number of control households to remove from the first subset of the market data based on a size of the first subset of the market data and a difference between the first bucket reach percentage and the target reach percentage; pseudo-randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed; remove the selected control households from the first subset of the market data to generate a first adjusted subset of the market data, the first bucket reach percentage of the first adjusted subset of the market data matching the target reach percentage based on the removal of the selected control households; and aggregate the first adjusted subset of the market data with a second adjusted subset of the market data to form aggregated adjusted subsets for market analysis, the second adjusted subset associated with a second attribute bucket, the second attribute bucket including a second subset of the market data, a second bucket reach percentage of the second adjusted subset of the market data matching the target reach percentage.” Neither applicant’s remarks nor applicant’s specification identifies sufficient structure for this functionality. Further, the specification’s restatement of this functionality does not provide an algorithm for achieving that functionality. 

Applicant’s Argument Regarding 101 – Utility Type Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53: As explained in the Rule 132 Declaration, one reason why low-reach data may not be sufficient to determine sales lift and/or other market research is that machine learning models may require minimum thresholds for variables. 
Examiner’s Response: Applicant's arguments filed 31 October 2022 have been fully considered, and they are persuasive. The 101 rejection based on utility is withdrawn.

Applicant’s Argument Regarding 101 – Mayo/Alice Type Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53: 
Contrary to the allegations in the Office action, no marketing activity is being claimed. For instance, the humans who purchase products are not features in claim 1. Rather, claim 1 refers to market data, such as historical shopping data associated with purchases made by humans. 
As explained in the Rule 132 Declaration … machine learning models may require minimal thresholds for variables. Thus as explained in the Rule 132 declaration, the claimed subject matter provides a practical application with respect to addressing datasets including low-reach data by adjusting a ratio of reached and unreached households in the data so that, for example, a  model that has minimal threshold requirements can be used to analyze the actual observed reach data. 
Examiner’s Response: Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.
There is no rule that humans must be a feature in a claim for the claim to qualify as setting forth a method of organizing human activity. Applicant’s arguments do not address how analyzing marketing data isn’t a marketing activity. As analyzing and adjusting marketing data is a marketing activity, the claims recite an abstract idea. 
Per MPEP 716.01(c): “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.” In regards to whether the claims provide a practical application for the purposes of the Alice/Mayo analysis, examiner notes 1) the matter attested to is a legal analysis not necessarily associated with the skills of those in the art, 2) the claims and the specification provide counter evidence to the proposed integration by not claiming or described the explained usage of the abstract idea, 3) the affiant as an named inventor on the application has an interest in the case resulting in a patent, and 4) the absence of factual support for affiant’s opinion. While the declaration is considered and given weight, applicant’s argument is unpersuasive. Additionally, examiner notes that the claims do not appear to allow for such a model to “analyze the actual observed reach data”, because the observed reach data has been altered by the claimed invention.

Applicant’s Argument Regarding 103 Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53: Sullivan mentions a file generator. … However the data in the output file 130 does not teach or suggest data controller instructions to generate a first adjusted subset of the market data … . Sullivan is silent on the data in the output file matching a target reach percentage based on the removed selected control households. As a result, Sullivan fails to teach or suggest the apparatus of claim 1. 
Examiner’s Response: Applicant's arguments filed 31 October 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 12, 34, and 45. Additionally, Examiner notes that the rejection does not rely on the “file generator” to teach the identified limitations. Applicant’s arguments do not address the portions of the references used to teach the identified limitations. As such, applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office actions dated 26 May 2021 and 21 September 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-11-17